

115 HR 4633 IH: Credentialing, Educating, and Relevant Training Initiative For Your Heroes Act
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4633IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Womack (for himself, Mrs. McMorris Rodgers, Mr. Bishop of Georgia, Mr. Russell, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to permit individuals who are eligible for assistance under
			 a Department of Defense educational assistance program or authority to use
			 such tuition assistance for licensing and certification programs offered
			 by entities other than an institution of higher education.
	
 1.Short titleThis Act may be cited as the Credentialing, Educating, and Relevant Training Initiative For Your Heroes Act or the CERTIFY Heroes Act. 2.Clarification regarding use of Department of Defense tuition assistance for licensing and certification programsSection 2006a(a) of title 10, United States Code, is amended in the matter preceding paragraph (1)—
 (1)by striking Effective as of August 1, 2014, an and inserting An; and (2)by striking as follows and inserting that satisfies one or more of the following requirements.
			